NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ATLANTIC RESEARCH MARKETING SYSTEMS,
INC., ~
Plaintiff-Appellant,
V.
STEPHEN P. TROY, JR. AND TROY INDUSTRIES,
INC.,
Defendants-Cross Appellcmts.
le
2011-1002, -1003
Appea1s from the United States District Court for the
District of Massachusetts in case no. 07-CV-11576, Judge
Patti B. Saris.
ON MOTION
Before GAJARSA, Circuit Judge.
0 R D E R
Stephen P. Troy, Jr. and Troy Industries, Inc. (Troy)
move to stay the briefing schedule in these appeals pend-
ing the disposition of Troy’s motion to co1npe1, filed in this
case at the United States District Court for the District of

ATLANT1C RESEA_RCH v. TROY 2
Massachusetts. At1antic Research Marketing Systems,
Inc. (At1antic) opposes.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion to stay is denied.
FoR THE CoURT
MAY 1 6 2011 131 Jan H0rba1y
Date J an Horba1y
C1erk
cc: Pau1 J. HayeS, Esq. F"_ED
Dan1ian R. LaP1aca, Esq. ll.S. COUR’l’ 0F APPEALS FOR
THE FEDERAL C|RCUlT
§ .
S2